DETAILED ACTION
	Claims 1, 13, and 23 are amended. Claims 26-28 are added. Claims 3, 4, 11, 12, 15, 16, 20, 21, and 24 are canceled. Claims 1, 2, 5-10, 13, 14, 17-19, 22, 23, and 25-28 are pending. A complete action regarding the merits of the pending claims appears below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-7, 9, 13, 14, 17, 18, 22, 23, 25, 26, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petersen (U.S. Patent No. 9289594).
Regarding claim 1, Petersen teaches a method of manufacturing a medical device (Abstract), comprising: forming a medical device body (Fig. 1-3, element 14); forming at least one electrode according to a process (Fig. 4-6, element 38) comprising: forming a metallic substrate (Col. 5, lines 18-31; Fig. 4-6, elements 38, 60); and treating a surface of the metallic substrate in a manner that increases an area of the surface of the metallic substrate (Col. 1, lines 31-49, Col. 6-7, lines 61-17; Fig. 8, 9) and that reduces resistance of the metallic substrate when operating at a frequency within a cardiac medical range (Col. 6-7, lines 61-17; Fig. 8, 9; increasing the area would result in a decrease in resistance at any frequency as area and resistance are inversely related. Georgia State University’s HyperPhysics website depicts this relationship, and this website in included in this office action as a piece of non-patent literature as an evidentiary reference. The equation referenced is as follows:                         
                            R
                            =
                            
                                
                                    ρ
                                    L
                                
                                
                                    A
                                
                            
                        
                     where R is resistance, ρ is resistivity, L is length, and A is cross sectional area; it is also stated in Peterson that “The ability of an electrode to transfer current is related to its conductivity and its surface area. As electrodes become smaller in size, there is a corresponding reduction in surface area and thus the ability of the electrode to transfer current.” This essentially says that as an electrode gets smaller/as the electrode surface area decreases, the electrode’s ability to transfer current decreases, which is the same as saying the electrode’s resistance increases. Immediately following this passage of Peterson, it is stated that “The present invention pertains to an electrode that has been processed to increase its surface area as well as to a medical lead that includes such an electrode.” This suggests that an increase in surface area leads to an increase in current transfer and thus a decrease in resistance); and securing the at least one electrode to the medical device body (Fig. 3, elements 14, 38), wherein the step of treating the surface of the metallic substrate forms a plurality of peaks and valleys extending uniformly along at least one dimension upon the surface of the metallic substrate (Fig. 6, examiner interprets this one of two One, the entirety of element 62 (the macrostructure) is clearly in the form of peaks and valleys as visually depicted by the sinusoidal pattern it takes on. Two, the nanostructures (element 66) are shown to essentially be protrusions from the macrostructure (element 62). These protrusions would serve as local maxima or the peaks of this embodiment and the spaces between nanostructures 66 would then have to be local minima or valleys. From the figure, it is also clear that these peaks and valleys are oriented in one direction/dimension. Either interpretation as explained earlier reads on the claim language as currently constructed). 
Regarding claim 2, Petersen further teaches wherein the metallic substrate is selected from the group consisting of gold, platinum group metals, and alloys of platinum group metals (Col. 5, lines 18-31).
Regarding claim 5, Petersen further teaches wherein treating a surface of the metallic substrate in a manner that increases an area of the surface of the metallic substrate comprises applying a coating to the surface of the metallic substrate (Col. 6, lines 46-60).
Regarding claim 6, Petersen further teaches wherein applying a coating to the surface of the metallic substrate comprises depositing the coating on the metallic substrate via chemical vapor deposition (Col. 6, lines 46-60).
Regarding claim 7, Petersen further teaches wherein applying a coating to the surface of the metallic substrate comprises depositing the coating on the metallic substrate via physical vapor deposition (Col. 6, lines 46-60).
Regarding claim 9, Petersen further teaches wherein the coating comprises at least one of titanium nitride, iridium oxide, platinum, and platinum iridium (Col. 6, lines 51-60).
Regarding claim 13, Petersen teaches a medical device formed according to a process (Abstract) comprising: forming a medical device body (Fig. 1-3, element 14); forming at least one electrode according to a process (Fig. 4-6, element 38) comprising: forming a metallic substrate (Col. 5, lines 18-31; increase its surface area as well as to a medical lead that includes such an electrode.” This suggests that an increase in surface area leads to an increase in current transfer and thus a decrease in resistance); and securing the at least one electrode to the medical device body (Fig. 3, elements 14, 38), wherein the step of treating the surface of the metallic substrate forms a plurality of peaks and valleys extending uniformly along at least one dimension upon the surface of the metallic substrate (Fig. 6, examiner interprets this one of two possible ways. One, the entirety of element 62 (the macrostructure) is clearly in the form of peaks and valleys as visually depicted by the sinusoidal pattern it takes on. Two, the nanostructures (element 66) are shown to essentially be protrusions from the macrostructure (element 62). These protrusions would serve as local maxima or the peaks of this embodiment and the spaces between nanostructures 66 would then have to be local minima or valleys. From the figure, it is also clear that these peaks and valleys are oriented in one direction/dimension. Either interpretation as explained earlier reads on the claim language as currently constructed).
Regarding claim 14, Petersen further teaches wherein the metallic substrate is selected from the group consisting of gold, platinum group metals, and alloys of platinum group metals (Col. 5, lines 18-31).
Regarding claim 17, Petersen further teaches wherein treating a surface of the metallic substrate in a manner that increases an area of the surface of the metallic substrate comprises applying a coating to the surface of the metallic substrate (Col. 6, lines 46-60).
Regarding claim 18, Petersen further teaches wherein the coating comprises at least one of titanium nitride and iridium oxide (Col. 6, lines 51-60).
Regarding claim 22, Petersen further teaches wherein the medical device comprises a multielectrode electrophysiology catheter (Col. 5, lines 3-4).
Regarding claim 23, Petersen teaches a medical device (Fig. 1-3, element 14) comprising: a body (Fig. 1-3, element 14); and at least one electrode disposed on the body (Fig. 4-6, element 38), wherein the at least one electrode includes a metallic substrate (Col. 5, lines 18-31; Fig. 4-6, elements 38, 60) and wherein a surface of the substrate is modified in a manner that increases its effective surface area without inducing bulk heating (Col. 6-7, lines 3-19, 61-17; Fig. 8, 9; refer to table 1 in col. 7 regarding spot size as spot sizes this small (25 microns) would not allow for bulk heating to occur; “If the incident light is sufficiently short in duration, at least some of the free electrons may be ejected from the metal surface before the excited electrons have time to transfer energy to the surrounding metal lattice (crystal structure) in the form of thermal energy") and with a reduction in resistance of the metallic substrate when operating at a frequency within a cardiac medical range (Col. 6-7, lines 61-17; Fig. 8, 9; increasing the area would result in a decrease in resistance at any frequency as area and resistance are inversely related; see rejection of claim 1 above), and wherein the manner of modifying the surface of the substrate forms a plurality of peaks and valleys extending uniformly along at least one dimension of the surface of the metallic substrate (Fig. 6, examiner interprets this one of two possible ways. One, the Two, the nanostructures (element 66) are shown to essentially be protrusions from the macrostructure (element 62). These protrusions would serve as local maxima or the peaks of this embodiment and the spaces between nanostructures 66 would then have to be local minima or valleys. From the figure, it is also clear that these peaks and valleys are oriented in one direction/dimension. Either interpretation as explained earlier reads on the claim language as currently constructed).
Regarding claim 25, Petersen further teaches wherein the surface of the substrate is coated (Col. 6, lines 46-60).
Regarding claim 26, Petersen further teaches wherein the plurality of peaks and valleys extend uniformly along two dimensions of the surface of the metallic substrate (Fig. 10, Annotated Figure 10). Fig. 10 of Peterson shows a micrograph taken from a scanning electron microscope (SEM) of the electrode. A clearer depiction of this figure along with annotations is shown below in Annotated Figure 10. An original depiction of Fig. 10 is also shown below. From inspection of the image taken from the SEM, it is evident that the valleys and peaks extend in two different directions/dimensions. In this case, they extend in both the x-direction and the y-direction as noted by the annotated figure. For the purpose of understanding, the areas surrounded by the red circles illustrate peaks and the areas surrounded by green ellipses illustrate valleys. It is clear from this depiction that the plurality of peaks and valleys extend uniformly along two dimensions of the surface of the metallic substrate.

    PNG
    media_image1.png
    374
    513
    media_image1.png
    Greyscale

Original Figure 10 of Peterson

    PNG
    media_image2.png
    637
    1428
    media_image2.png
    Greyscale

Annotated Figure 10 of Peterson
Regarding claim 28, Petersen further teaches wherein the plurality of peaks extend above the surface of the metallic substrate by less than 100 nanometers (Col. 5, 6, lines 64-2; Fig. 6, 7; it is stated that D2 can range from about 100 nm to about 2 microns. The language “about” suggests that the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen in view of Atanasoska (U.S. Patent Application Publication No. 20090099634).
Regarding claim 8, Petersen teaches all the elements of the claimed invention as stated above.
Petersen does not teach wherein applying a coating to the surface of the metallic substrate comprises depositing the coating on the metallic substrate via electrochemical deposition.
Atanasoska, in a similar field of endeavor, teaches wherein applying a coating to the surface of the metallic substrate comprises depositing the coating on the metallic substrate via electrochemical deposition ([0041]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include applying a coating to the surface of the metallic substrate comprises depositing the coating on the metallic substrate via electrochemical deposition as taught by Atanasoska in the system of Petersen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination of applying a coating to the metallic substrate of the electrode via electrochemical deposition were predictable.
Regarding claims 10 and 19, Petersen teaches all the elements of the claimed invention as stated above.
Petersen does not teach wherein the coating comprises an electro-conductive polymer coating.
Atanasoska further teaches wherein the coating comprises an electro-conductive polymer coating ([0009], [0044]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the coating comprising an electro-conductive polymer coating as taught by Atanasoska in the system of Petersen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination of applying a coating to the metallic substrate of the electrode via electrochemical deposition were predictable.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Petersen in view of Doroszkowski (6.4.5 Application to colloid stability, 1999).
Regarding claim 27, Petersen teaches all the elements of the claimed invention as stated above.
Peterson further teaches wherein the plurality of peaks extend above the surface of the metallic substrate by less than 100 nanometers (Col. 5, 6, lines 64-2; Fig. 6, 7; it is stated that D2 can range from about 100 nm to about 2 microns. The language “about” suggests that the bottom limit could be a little bit below or above the 100 nm threshold, thus reading on the claim as currently constructed)
Petersen does not teach wherein the plurality of peaks extend above the surface of the metallic substrate by less than an amount equivalent to an ionic double layer thickness of an electrolyte employed during use of the medical device.
Doroszkowski, in an article that discloses double-layer thicknesses at varying electrolyte concentrations, teaches different double layer thickness values dependent on the electrolyte concentration (see pages 1 and 2 of the Double Layer Thickness non-patent literature included in this -5 M, that the double layer thickness is 1000 cm x 10--8, which is equivalent to 100 nm. Combined with the teaching above regarding the thickness/length of element 66 of Peterson, this would result in a plurality of peaks extending above the surface of the metallic substrate by less than an amount equivalent to an ionic double layer thickness of an electrolyte employed during use of the medical device as the currently constructed claim language is not specific as to the concentration of the electrolyte solution. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include where the plurality of peaks extend above the surface of the metallic substrate by less than an amount equivalent to an ionic double layer thickness of an electrolyte employed during use of the medical device as taught by Doroszkowski in the system of Peterson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Response to Arguments
Applicant's arguments filed 10/25/2021 regarding amendments to claims 1, 13, and 23 have been fully considered but they are not persuasive. See the 102 rejections above for explanation regarding the rejections of the amended subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236. The examiner can normally be reached Monday - Friday from 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/NILS A POTTER/Examiner, Art Unit 3794